Citation Nr: 0515445	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to January 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of COPD or any chronic 
respiratory disorder.

2.  Post-service evidence is negative for COPD for many years 
after military discharge.

3.  The weight of medical evidence fails to establish a 
medical nexus between the veteran's military service and 
current complaints related to COPD.

4.  The weight of medical evidence tends to indicate that the 
veteran's COPD is related to years of smoking.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records are negative for complaints of, 
treatment for, or diagnosis related to a respiratory disorder 
of any kind.  The service separation examination showed a 
normal clinical evaluation of the veteran's lungs and chest.  
The chest X-ray was reported to be within normal limits.  
This evidence indicates to the Board that the veteran did not 
have evidence of a chronic respiratory disorder while on 
active duty.  

Next, service connection may be granted when manifestations 
of a chronic disorder shown in service are subsequently 
manifested.  As noted above, continuity of symptomatology is 
required where the condition in service is not chronic.  In 
this case, post-service medical evidence is negative for 
complaints related to a respiratory disorder for many years 
after discharge.  

Specifically, in late 1996, the veteran filed his first 
service-connection claims for a back disorder and for ear 
infections.  In a February 1997 VA general medical 
examination, undertaken to address the service-connected 
claims, he related that he had been recently hospitalized for 
a bout of bronchitis and viral pneumonia.  He had been 
discharged on Theo-Dur, Augmentin, Vanceril, Ventolin, and 
Atrovent.  He related that he still coughed a little, but 
denied fever and chest pain, and indicated that his breathing 
was much better.  

Physical examination revealed that the veteran's lungs were 
clear and without wheezes, rhonchi, or rales.  Nonetheless, a 
February 1997 chest X-ray report indicated a clinical 
impression of COPD and interstitial fibrosis but no 
infiltrate.  There was no specific diagnosis made with 
respect to a respiratory disorder.  

Private medical records reflect that the veteran was 
hospitalized in February 1997 for an exacerbation of 
bronchial asthma, rule/out COPD with hypoxia, rule/out upper 
respiratory infection, and rule/out asthmatic bronchitis.  
After approximately seven days, he was discharged.  The final 
diagnoses were exacerbation of COPD with upper respiratory 
infection, mild obesity, and history of long time smoking.  

Although the veteran subsequently stated that he was 
diagnosed with COPD in 1995, the 1997 hospitalization is the 
first medical evidence associated with the claims file 
reporting a diagnosis of COPD.  Even assuming that he was 
first diagnosed in 1995, the Board places significant 
probative value on the, at a minimum, nearly 20-year gap 
between discharge from military service and the first 
diagnosis of COPD, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1976 and the first diagnosis of COPD in 1995.
 
Moreover, since the veteran was not shown to have a chronic 
respiratory disorder during service, there is no possibility 
of showing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) ("where the condition noted during service . . . 
is not, in fact, shown to be chronic . . . [,] then a showing 
of continuity after discharge is required to support the 
claim.").  

In this case, there was no condition noted during service and 
no continuity of symptomatology after discharge.  As such, 
there is no support for the claim based on continuity of 
symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

Next, service connection may also be granted with a showing 
of a medical nexus between military service and current 
complaints.  In this case, however, the Board finds that the 
weight of medical evidence is against the veteran's claim. 

Specifically, turning first to the February 1999 VA 
examination and hospitalization, none of the treating 
physicians nor the VA examiner ever suggested a relationship 
between the veteran's military service and respiratory 
symptomatology.  

Moreover, in August 1999, the veteran was hospitalized with a 
two-day history of difficulty breathing.  The initial history 
and physical report indicated a clinical assessment of 
exacerbation of bronchial asthma, rule/out COPD with hypoxia, 
rule/out upper respiratory infection, rule/out bronchial 
asthma, and history of smoking for a long time.  At the time 
of discharge two days later, the diagnoses included acute 
exacerbation of chronic bronchitis and chronic COPD.  

As with the previous hospitalization, none of the treating 
physicians indicated that there was a relationship between 
the veteran's COPD and military service.  Although not 
dispositive, the medical records make prominent mention of 
the veteran's smoking history.  Further, there was never any 
indication from him, or a suggestion from the physicians, of 
chemical exposure.

In July 2001, the veteran filed the current claim for COPD 
and maintained, for the first time, that he developed the 
disorder because he was a welder while on active duty and was 
exposed to various toxic fumes and vapors.  In October 2001, 
he was awarded Social Security Administration disability 
benefits based on COPD and a disorder of the back.

In a November 2001 VA examination, the veteran reported that 
he developed some shortness of breath in the late 1960s, 
which gradually became worse over the years.  He related that 
he had been treated for bronchitis and chest infections in 
the past and stated that he was diagnosed with COPD in 1995.  
He acknowledged that he had smoked 1 1/2 packs of cigarettes 
per day for 30 years.  The final diagnosis was COPD.  

However, the November 2001 VA examiner offered no medical 
opinion regarding a medical nexus between the veteran's 
respiratory symptoms and military service.  In April 2002, 
the veteran attended a smoking cessation class with his wife 
and was reported to have smoked 2 packs per day.  Subsequent 
outpatient treatment records show on-going treatment for COPD 
but do not address the critical medical nexus inquiry. 

In support of his claim, the veteran submitted a statement 
from his treating pulmonologist dated in March 2003.  The 
physician reported:

Although [the veteran's] COPD is 
primarily related to cigarette smoking, 
he did have very significant occupational 
exposures in the United States Marine 
Corps to welding fumes, soldering smoke, 
paint fumes, and solvents.  Certainly, 
these exposures have also contributed to 
the severity of the patient's lung 
disease.  Within a reasonable degree of 
medical certainty, I cannot fully exclude 
these occupational exposures as partially 
causative of his present severe COPD.

Similarly, another private physician, in correspondence dated 
in March 2003 related:

[The veteran] is diagnosed with severe 
COPD with a significant emphysema 
component.  After a full review of the 
patient's past history, I believe that 
the exposure to toxic, inhaled gasses, 
asbestos and solvents during his service 
in the US Marine Corps contributed to his 
current medical problems.

On the other hand, in an April 2003 VA examination report, 
the examiner concluded that the veteran's COPD was not, in 
fact, caused by chemical and fume exposure.  Specifically, 
the examiner noted that he had reviewed the claims folder, 
previous hospitalization reports, and doctors' visits.  He 
referenced the veteran's military work as a metal worker and 
welder, work in enclosed spaces, lack of respiratory 
protection, exposure of other chemicals through inhalation, 
and current diagnosis of COPD.

The examiner noted that in order to establish an association 
of previous exposure from military service to the current 
disorder, several elements needed to be addressed.  First, 
the examiner focused on the onset of the respiratory 
difficulties related to COPD relative to the exposure.  The 
examiner indicated that:

exposure to welding and metallic fumes 
often will result in rapid onset of 
respiratory difficulties, which are for 
the most part short-lived.  Metal-fume 
fever and siderosis are the most common 
disorders associated with welding.  These 
have not been reported in the record . . 
. 

***

The greater degree of interest would be 
if there was significant difficulty 
within the first few years after exposure 
that continued to get worse up until the 
present time.  This has not been 
demonstrated.  Significantly, history was 
taken by the patient that he had no 
respiratory symptoms up until 
approximately 1996.  

***

The current weight of medical literature 
does not support welding as a significant 
factor by and of itself for the 
development of [COPD].  The general 
consensus of medical opinion is that any 
COPD existent in welders can be 
attributed to smoking and the extent of 
smoking has been documented to be higher 
in welders than in the general 
population.  

Second, the examiner focused on whether there were factors 
other than the military service exposure which could result 
in later difficulties and impairment due to COPD.  He 
reported that:

If consideration is given to the general 
population of patients with [COPD], the 
main risk factor would be a history of 
heavy smoking.  The medical definition of 
heavy smoking is smoking one pack of 
cigarettes per day.  We have repeated 
documentation in the record that the 
[veteran] smoked up to one and one-half 
packs of cigarettes per day or 50% 
greater than an accepted heavy smoking 
history.  In addition, the history is 
that he has smoked for greater than 30 
years.  

Next, the examiner focused on whether the veteran had a 
predisposition with reactive airway disease.  He noted that 
the current medical literature indicated that the combination 
of cigarette smoke along with prior reactive airway disease 
greatly enhances the likelihood that the patient could 
develop significant COPD.  The examiner noted:

In this particular [veteran], we have a 
history of childhood asthma which later 
became stable.  Patients with childhood 
asthma are considered to have reactive 
airways disease as a genetic 
predisposition.  The final line of 
evidence supporting a diagnosis of [COPD] 
on a combined genetic basis along with a 
smoking history would be a family history 
of [COPD].  In this particular [veteran], 
we have a family history of [COPD] with 
the statement being made that his mother 
had [COPD].  

***

The [veteran] in 1997 also gave a history 
of only recently having developed 
frequent wheezing and shortness of 
breath.  This continued to be documented 
up until our most recent records.  This 
would support a continued decline of lung 
function from a continuous insult, which 
would represent his continuous use of 
inhaled tobacco products.

The examiner concluded:

It is therefore, my impression that the 
[veteran's COPD] is due to a genetic 
predisposition along with the many years 
of heavy tobacco use.  It is my opinion 
with a high degree of certainty that his 
military exposure to chemicals and fumes 
did not contribute to his lung disease, 
based upon the reasons that I stated 
above.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed findings in the claims file, and 
reviewed the veteran's past medical history, including 
chemical exposure.  There is no indication that the VA 
physician was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  

In addition, the Board is inclined to find the VA report 
compelling because of the level of detail and reliance on 
medical literature to support the opinion.  In the case of 
the private medical opinions, one physician appeared to be 
the veteran's general physician and not a specialist in 
pulmonology, as he indicated that the veteran had recently 
undergone a pulmonary evaluation with a specialist.  

Although the private physician reported that he conducted a 
full review of the veteran's past history, it is not clear 
what medical evidence he considered and on what he based his 
opinion.  Further, while a long-history of cigarette smoking 
was apparent in the medical evidence, the private physician 
failed to address the impact of the veteran's past smoking 
history on the diagnosis of COPD in his statement.

The second private opinion, by a pulmonologist, similarly did 
not indicate what, if any, medical evidence he had reviewed 
prior to rendering his opinion.  Even assuming that he was 
fully attentive to current medical literature, he 
acknowledged that the veteran's COPD was "primarily related 
to cigarette smoking . . . ."  He concluded that "within a 
reasonable degree of medical certainty," he "could not 
fully exclude" occupational exposure as partially 
causative."  

However, the Board finds that the lack of a clear medical 
nexus between military service and the veteran's COPD and the 
acknowledgement that the veteran's COPD was related to 
cigarette smoking in the physician's statement, tends to 
weight against the veteran's claim.  Moreover, speculative 
language, such as may or may not, has been found to be 
insufficient to even well-ground a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

While the veteran's treating physicians have submitted 
evidence in support of his claim, the Board observes that the 
treating physicians offered little more than one- or and two-
paragraphs in support of his claim.  As the private 
physicians' statements were less detailed and failed to 
explain the basis for the opinions, the Board places less 
probative weight on the evidence.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

In sum, based on the above evidence, the Board finds that the 
April 2003 VA examiner's opinion that the veteran's COPD is 
not related to military service is consistent with the over-
all medical evidence submitted for the record.  The Board is 
particularly persuaded by the detail in the April 2003 VA 
report, the fact that detailed explanations were given for 
the medical opinions rendered, that there were multiple 
references to the current weight of medical literature, the 
fact that multiple theories were addressed in detail, and 
that the VA physician specifically addressed the issue now on 
appeal.  

Further, to the extent the veteran asserts that his lung 
disorder is a result of use of tobacco, the claim must 
necessarily be denied as a matter of law pursuant to the 
provisions of 38 C.F.R. § 3.300.  Specifically, for claims 
received by VA after June 9, 1998, the regulations provide 
that a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2004).  

In this case, the veteran filed the current claim in July 
2001.  As he filed his claim for benefits after the effective 
date of the new law, he is not entitled to the benefit for a 
lung disorder based on cigarette smoking.  Thus, to the 
extent he files a claim for entitlement to service connection 
for a lung disorder due to tobacco use, the claim must also 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in October 2001, prior to the initial 
adjudication of his claim in April 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. The October 2001 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the June 2003 statement of the 
case and in the July 2003 supplemental statement of the case.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service VA and private 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the Board has carefully 
considered two private medical statements submitted in 
support of the veteran's claim.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in April 2003.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for COPD is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


